Gunby, J.
Where no judgment has been rendered against the garnishee, and none is asked for against him on appeal, he need not be cited when the appeal is taken by petition. 16 An. 324. So, where a sheriff is a mere stakeholder in a controversy of parties over funds in his hands, it is not necessary to cite him on appeal.
2. District Judges have the right to adopt special rules for conducting the proceedings of their Courts; but these rules must not conflict with law, nor can they do away with or supply the place of rules established by law. C. P. 145.
3. Article 463 C, P. requires a particular day to be fixed for *24the trial of each case, and it is only on such day that plaintiff can be called out and his suit dismissed under C. P. 536; 3 R. 371; 12 R. 99; 2 An. 651; 15 An. 161. The fact that the case has been fixed should appear on the minutes. Where, by rules of the District Court, all cases are fixed for trial in their order on the docket, and when the case is called for trial, the plaintiff being absent and failing to answer, the suit is dismissed, and plaintiff appeals, the judgment will be reversed and the suit reinstated.